Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Examiner’s Amendment	 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments regarding Statement of Reasons for Allowance". 
Authorization for this amendment was given in a communication with attorney Kathleen Petrillo on September 8, 2021. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (

Claim Amendment
20. (Currently Amended) A method of providing an auto-encoder for anonymizing
data associated with a population of entities, the method comprising:
providing a computer system with a memory storing specific computer-executable
instructions for a neural network, wherein the neural network comprises: an input node; a first
layer of nodes for receiving an output from the input node; a second layer of nodes positioned
downstream of the first layer of nodes; a third layer of nodes positioned downstream of the
second layer of nodes; and an output node for receiving an output from the third layer of nodes to
provide an encoded output vector; wherein the second layer of nodes includes a number of nodes

nodes in the third layer of nodes;
identifying a plurality of characteristics in a human recognizable text associated with at least a subset of the entities in the population;
preparing a plurality of input vectors that include more than one of the plurality of characteristics, wherein the characteristics appear in the respective input vectors as numerical
information transformed from the human recognizable text;
training the neural network with the plurality of input vectors, wherein the training
comprises a plurality of training cycles wherein the training cycles comprise: inputting one of
the input vectors at the input node; processing said input vector with the neural network to
provide an encoded output vector at the output nodes; determining an output vector
reconstruction error by calculating a function of the encoded output vector and the input vector;
back-propagating the output vector reconstruction error back through the neural network from
the output nodes back to the input node by a chained derivative of the outputs and weights of the
intervening nodes;
recalibrating a weight in one or more of the nodes in the neural network to minimize the
output vector reconstruction error;
programming the computer system with a second neural network and with a third neural
network, wherein the second and third neural networks each comprise: an input node; a first
layer of nodes for receiving an output from the input node; a second layer of nodes positioned
downstream of the first layer of nodes; a third layer of nodes positioned downstream of the
second layer of nodes; and an output node for receiving an output from the third layer of nodes to
provide an encoded output vector; wherein the second layer of nodes includes a number of nodes
that is greater than a number of nodes in the first layer of nodes and is greater than a number of
nodes in the third layer of nodes;
training the second and third neural networks with the plurality of input vectors, wherein
the training comprises a plurality of training cycles wherein the training cycles comprise, for
each of the respective second and third neural networks: inputting one of the input vectors at the
input nodes; processing said input vector with the respective neural network to provide an
encoded output vector at the output nodes; determining an output vector reconstruction error by
calculating a function of the encoded output vector and the input vector; back-propagating the

nodes back to the input nodes by a chained derivative of the outputs and weights of the
intervening nodes; and recalibrating a weight in one or more of the nodes in the respective neural
network to minimize the output vector reconstruction error; 
combining the encoded output vector of the neural network, the second neural network
and the third neural network to provide a combined encoded output vector; 
	fixing the weights in one or more of the nodes in the respective neural network; and
processing a plurality of additional input vectors through the neural network, the second neural network and/or the third neural network to provide a plurality of respective additional encoded output vectors at the output node;
wherein the additional input vectors have a same length as the additional encoded output vectors; and
	wherein more than 10% of a plurality of values comprising the additional input vectors are different than a plurality of corresponding values in the respective additional encoded output vectors.


				Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance. 
Claims 1-3, 5, 8-11, 13-17, 20-25 & 47-50 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims 1, 20 and 24 describing, at least, more than 10% of a plurality of values comprising the additional input vectors are different than a plurality of corresponding values in the respective additional encoded output vectors with weights of one or more nodes being fixed in the neural network. Mirjalili et al. discloses using semi-adversarial neural network to derive 

Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809 or facsimile transmission (571) 270-4809 or email li-wu.chang@uspto.gov. If you need to send an Official facsimile transmission, please send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor, Miranda Huang can be reached on (571) 270-7092. Hand-delivered responses should be delivered to the Receptionist @ Customer Service Window, the first floor on the south side of the Randolph Building 401 Dulany Street, Alexandria, VA 22313. 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

	/LI WU CHANG/                                        Primary Examiner, Art Unit 2124